         Case 1:20-cv-05238-MKV Document 38 Filed 09/18/20 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 09/18/2020
 LEAGUE OF WOMEN VOTERS OF THE UNITED STATES,
 LEAGUE OF WOMEN VOTERS OF NEW YORK STATE,
 and CARMELINA PALMER,

                            Plaintiffs,

                             -against-

 PETER S. KOSINSKI, solely in the official capacity as                   1:20-cv-05238-MKV
 Commissioner of the New York State Board of Elections,
 DOUGLAS A. KELLNER, solely in the official capacity as                  ORDER VACATING
 Commissioner of the New York State Board of Elections,                STIPULATED CONSENT
 ANDREW J. SPANO, solely in the official capacity as                          ORDER
 Commissioner of the New York State Board of Elections,
 TODD D. VALENTINE, solely in the official capacity as Co-
 Executive Director of the New York State Board of Elections,
 and Robert A. Brehm, solely in the official capacity as Co-
 Executive Director of the New York State Board of Elections,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Upon further review and consideration, IT IS HEREBY ORDERED that the Stipulated

Consent Order dated September 17, 2020 [ECF No. 37], is VACATED. There are no motions

pending in this action. Indeed, the parties ask the Court to endorse their private agreement in lieu

of litigating a preliminary injunction. This stipulation would thus operate as a consent decree. See

In re Masters Mates & Pilots Pension Plan & IRAP Litig., 957 F.2d 1020, 1025 (2d Cir. 1992) (“A

consent decree is no more than a settlement that contains an injunction.”). The parties are free to

agree to their stipulation and it will be enforceable in accordance with governing law. See, e.g., In

re Enron Creditors Recovery Corp., No. 09 Civ. 4168 (RJS), 2011 WL 1345254, at *4 (S.D.N.Y.

Mar. 31, 2011) (“When parties enter into a stipulation, the agreement is enforceable as a contract.”

(citations omitted)); N.Y. Bus Tours, Inc. v. Kheel, No. 85 Civ. 4724(RO), 1985 WL 4410, at *1
             Case 1:20-cv-05238-MKV Document 38 Filed 09/18/20 Page 2 of 2




(S.D.N.Y. Dec. 13, 1985) (“[O]rdinarily an action to enforce a stipulation is a state law contract

action.”).

        However, the Court has not been asked to and has not analyzed the issues that might be

framed by the complaint or might be framed by motion practice that the stipulation avoids.

Accordingly, at this juncture, the Court cannot blindly lend its imprimatur and endorse the

contents of the agreement between the parties. See In re Masters Mates, 957 F.2d at 1026

(noting that “where the rights of one who is not a party to a settlement are at stake, the fairness

of the settlement to the settling parties is not enough to earn the judicial stamp of approval”).


SO ORDERED.
                                                      _________________________________
Date: September 18, 2020                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
